DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claim 8 recites “analyzing the collected performance data…”, “comparing the parametric measurements…”, “identifying an optimal set of the parametric measurements”, “identifying, based on the analysis…”, “identified based on association with the identified set…”; These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.   For example, the step of analyzing the collected performance data could encompass a user reading a data printout and making mental determinations such as comparing the parametric measurements and identifying the optimal set of the parametric measurements. Likewise, the “comparing” and “identifying” steps could also be mental determinations based on review of data printouts. The addition of the “non-transitory computer readable storage medium” (which examiner notes is only recited in the preamble) of Claim 8 for executing the clamed functions is a process that, under its broadest 
This judicial exception is not integrated into a practical application.  In particular, Claim 8 only recites one additional element – “database in memory”. The storing of data using the memory database simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 8 recites a “non-transitory computer readable storage medium” that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database in memory for storing the performance data is mere data gathering and insignificant extra-solution activity. Additionally, memory is well-understood, routine and conventional activity in the art, as 
Regarding the dependent claims, the Examiner notes the additional elements of “sensors” do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Frey (US 20140224259), paragraph 0158.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 12, 22 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Makkar (US 20110209714).

storing performance data collected for each of a plurality of different mouthpieces (differing spacing members create differing diameters and hence different mouthpieces, paragraph 0040; plurality of different bite registrations can be recorded, each with a spacing member 42 of varying diameter, paragraph 0042), the performance data including a wearer, an activity being performed while the respective mouthpiece was worn, and one or more parametric measurements (“to evaluate performance, each of the spacing  members (and/or bite registrations in paragraph 0043) can be positioned, in turn, between the teeth of the upper and lower jaws, and can be evaluated by either quantitative or qualitative comparison based on one or more athletic performance characteristics…balance, range of motion, flexibility, and/or strength tests”, paragraph 0040), 
wherein each mouthpiece has a different vertical opening size and occlusal thickness (paragraph 0040) (“one or more spacing members 42 can be provided, each having varying diameters and can be evaluated for effect on the athlete’s performance…1.5 mm…2.7 mm…4.5 mm…”) (step 108, Fig 2), the collected performance data stored in a database in memory; 
analyzing the collected performance data (…”evaluated for effect on the athletes performance…”, paragraph 0040, 0043), wherein analyzing the collected performance data includes comparing the parametric measurements to one or more baseline measurements and identifying an optimal set of the parametric measurements based on the comparison (wherein the examiner notes that in paragraph 0040, “to evaluate performance…can be evaluated by either 
identifying, based on the analysis of the collected performance data, a preferred mouthpiece of the plurality of different mouthpieces, wherein the preferred mouthpiece is identified based on association with the identified set of parametric measurements (“…can be carried out to determine which of the spacing members (and/or bite registration, paragraph 0043) yields the greatest degree of performance enhancement. The particular spacing member with the best performance can be selected for before continuing to steps….even if only one spacing member 42 is provided, step 108 can be carried out to evaluate the athlete’s performance with and without the spacing member 42 in position”, paragraph 0040).   
Regarding claim 9, Makkar discloses wherein each of the different vertical opening sizes and occlusal thicknesses correspond to a front molar occlusal opening and a back molar occlusal opening of the wearer when the respective mouthpiece is worn (paragraph 0040, 0045).  
Regarding claim 12, Makkar discloses wherein the activity is a sport and the wearer is an athlete performing in the sport while the mouthpiece was worn (paragraph 0040, 0043).  
Regarding claim 22, Makkar discloses wherein the performance data is further collected before or after the activity (paragraph 0040, 0043).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makkar in view of Layzell (US 20140261464).
Regarding claim 10, Makkar is silent regarding wherein the parametric measurements include oxygen levels in blood of the wearer.  Layzell teaches wherein the parametric measurements include oxygen levels in blood of the wearer (paragraph 0092, 0093). Therefore, it 
Regarding claim 14, Makkar is silent regarding wherein the parametric measurements include at least one of a variability in a heart rate of the person, an impact rate, and injury rate. Layzell teaches wherein the parametric measurements include at least one of a variability in a heart rate of the person, an impact rate, and injury rate (paragraph 0092, 0093). Therefore, it would have been obvious at the time of the invention to modify Makkar’s evaluation of the improvement of physiological characteristics such as balance, range of motion, flexibility and/or strength during customized mouthpiece use for enhancing athletic performance by Layzell’s customized mouthpiece for enhancing athletic performance which teaches further noting oxygen levels, dopamine levels, and heart rate variability which correlate with increase in brain function which reduces risk of injury and the ability to train harder, recover faster, react quicker and avoid fatigue longer. 
Claims 11, 13, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makkar in view of Paris (US 20140187875).
Regarding claim 11, Makkar is silent regarding wherein the parametric measurements include a running speed of the wearer.  Paris teaches wherein the parametric measurements include a running speed of the wearer (paragraph 0005, 0048-0049) (wherein the examiner notes 
Regarding claim 13, Makkar discloses wherein the parametric measurements include at least one of an impact level, breathing rates, core body temperature, heart rates for a given level of exertion or work load.  Paris teaches wherein the parametric measurements include at least one of an impact level, breathing rates, core body temperature, heart rates for a given level of exertion or work load (paragraph 0005, 0030, 0033-0035, 0038). Therefore, it would have been obvious at the time of the invention to modify Makkar’s evaluation of the improvement of physiological characteristics such as balance, range of motion, flexibility and/or strength during customized mouthpiece use for enhancing athletic performance by Paris’s mouthguard with sensors for determining physiological conditions of a subject by monitoring the body to identify unusual deviations from normal body functions and conditioning non-intrusively to mitigate and prevent risk of injury.  
Regarding claim 21, Makkar is silent regarding further comprising instructions executable to collect the performance data from one or more sensors associated with the wearer. Paris teaches instructions executable to collect the performance data from one or more sensors associated with the wearer (paragraph 0005, 0030, 0033-0035, 0038). Therefore, it would have 
Regarding claim 23, Makkar is silent regarding wherein the wearer is identified as being at-risk, and further comprising monitoring the wearer for one or more risk factor measurements during performance of the activity. Paris teaches wherein the wearer is identified as being at-risk, and further comprising monitoring the wearer for one or more risk factor measurements during performance of the activity (paragraph 0077, 0091-0092). Therefore, it would have been obvious at the time of the invention to modify Makkar’s evaluation of the improvement of physiological characteristics such as balance, range of motion, flexibility and/or strength during customized mouthpiece use for enhancing athletic performance by Paris’s mouthguard with sensors for determining physiological conditions of a subject by monitoring the body to identify unusual deviations from normal body functions and conditioning non-intrusively to mitigate and prevent risk of injury.  
Regarding claim 24, Makkar is silent regarding wherein identifying the optimal set of parametric measurements is based on minimizing the risk factor measurements. Paris teaches wherein identifying the optimal set of parametric measurements is based on minimizing the risk factor measurements (paragraph 0077, 0091-0099). Therefore, it would have been obvious at the time of the invention to modify Makkar’s evaluation of the improvement of physiological characteristics such as balance, range of motion, flexibility and/or strength during customized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792